Case 3:20-cv-03697-RS Document 16-3 Filed 08/03/20 Page 1 of 2




          EXHIBIT B
                                                                              Case 3:20-cv-03697-RS Document 16-3 Filed 08/03/20 Page 2 of 2
          Client Name                 Winston P Kuo
        Company Name                  Wells Fargo & Company                                                                                                                                                             SUMMARY OF FINANCIAL INTEREST
         Ticker Symbol                WFC                                                                                                                                                                               LIFO Loss Total                $27,885.95
         Security Type                                                                                                                                                                                                  DURA LIFO* Total               $27,885.95
       Class Period Start             04‐05‐2020                                                                                                                                                                        Gross Shares Purchased           17,397.00
       Class Period End               05‐05‐2020                                                                                                                                                                        Net Shares Retained              17,397.00
 90‐DAY Lookback Period Start         05‐06‐2020                                                                                                                                                                        Net Funds Expended            $ 483,763.11
 90‐DAY Lookback Period End           08‐03‐2020
  90‐DAY Lookback Average                                 $ 26.20
   Pre Class Period Holdings                                    0

                                                                                                                                                Winston P Kuo
                                          Purchases                                                                                     Sales                                                                Retained                                             Losses
                                                                    Price                                                            Price                Proceeds       Proceeds     Shares      Shares
                                          Shares Purchased           Per                         Trade Shares Sold    Shares Sold     Per                 from CP        from LBP   Retained at Retained at Per Share
            Trade Date                      During the CP           Share       Total Cost       Date During the CP During the LBP1 Share2                  Sales          Sales     End of CP End of LBP     Value          Retained Value            LIFO                DURA LIFO*
            04‐15‐2020                           10200                28.47     $ 290,394.00                                                                                    ‐     10200       10200      $ 26.20          $ 267,284.42          $ 23,109.58            $ 23,109.58
            04‐17‐2020                            1100               28.465      $ 31,311.50                                                                                    ‐      1100        1100      $ 26.20           $ 28,824.79           $ 2,486.71             $ 2,486.71
            04‐17‐2020                             97               28.1197       $ 2,727.61                                                                                    ‐       97          97       $ 26.20            $ 2,541.82            $ 185.79               $ 185.79
            04‐23‐2020                            6000               26.555     $ 159,330.00                                                                                    ‐      6000        6000      $ 26.20          $ 157,226.13           $ 2,103.87             $ 2,103.87
               Total:                         17,397.00                        $483,763.11                                                                                          17,397.00   17,397.00                     $ 455,877.16          $ 27,885.95            $ 27,885.95


Legend: Class Period (CP); Lookback Period (LbP); Last‐In‐First‐Out (LIFO)

1 Sales during the LbP are matched to class period purchases utilizing LIFO.
2 Post‐class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
* Disregarding losses not attributable to the alleged fraud from intra‐class period sales made prior to any corrective disclosure(s) matched to intra‐class period purchases.
